Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Status 
Claims 1-20 have been examined.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10896749. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims of the current application and US Patent No. 108096749 recite the same feature of. display to the patient a graphical representation of a time-varying therapeutic plasma protein level of the patient based on an administered dose of a clotting factor VIII and the PK profile of the patient, delineate a plurality of zones within the graphical representation associated with the time-varying therapeutic plasma protein level, the plurality of zones comprising at least: 
a safe zone indicating to the patient that the time-varying therapeutic plasma protein level is within a first concentration range considered safe for physical activity; and 
a danger zone indicating to the patient that the time-varying therapeutic plasma protein level is within a second concentration range and physical activity should be limited.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-10, 15-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loew-Baselli et al. (US 20140379629 hereinafter Loew-Baselli) in view of Jiang, Haiyan (WO. 2015085276 hereinafter Jiang).  

With respect to claim 1, Lowew-Baselli teaches a drug monitoring tool (‘629; Para 0022), the tool comprising: 
a data receiver configured to receive a pharmacokinetic (PK) profile of a patient (‘629; Para 0020: a pharmacokinetic server configured to determine an approximate pharmacokinetic profile of a patient based upon the Bayesian model and at least one of an age of the patient or a weight of the patient)  based on (i) a Bayesian model of PK profiles of sampled patients (‘629; Para 0010: an apparatus includes a model generator configured to create a Bayesian model of pharmacokinetic profiles of sampled patients, the Bayesian model including a (i) therapeutic plasma protein clearance and (ii) a volume of distribution relationship for a therapeutic plasma protein based upon at least one of patient age or body weight. The example apparatus also includes a pharmacokinetic server configured to determine an approximate pharmacokinetic profile of a patient based upon the Bayesian model and at least one of an age of the patient or a weight of the patient and determine a therapeutic plasma protein dosing regime including a dosage and a therapeutic plasma protein level over a time period based upon the approximate pharmacokinetic profile of the patient. The pharmacokinetic server is also configured to modify the therapeutic plasma protein dosing regime in response to receiving a dosing interval for applying the dosage to the patient and transmit the modified therapeutic plasma protein dosing regime to a client device) and (ii) at least one of a bodyweight, a von Willebrand factor ("vWF") level, and/or an age of the patient (‘629; Paras 0010::to determine an approximate pharmacokinetic profile of a patient based upon the Bayesian model and at least one of an age of the patient or a weight of the patient); and 

an interactive user interface configured to (‘629; Para 0038): 
display to the patient a graphical representation of a time-varying therapeutic plasma protein level of the patient based on an administered dose of a clotting factor VIII and the PK profile of the patient (‘629; Para 0048: a drug dosing tool that uses previously collected patient data to establish one or more pharmacokinetic models. The example method, system, and apparatus use this model to determine how a therapeutic plasma protein changes over time in a patient based upon the patient's physical attributes (e.g., age, weight, gender, activity level, endogenous clotting factor VIII level, etc.) and previous dosing treatments. A healthcare provider may use the model to determine a drug dosage and dosing interval for the patient; Para 0049 A second primary embodiment includes a drug dosing tool, such as an application (“App”) operating on a mobile computer (e.g., a smart phone or a tablet computer). The application is configured to enable a user (e.g., a drug sales representative) to provide healthcare providers with a graphical interface that displays how a particular therapeutic plasma protein (e.g., a clotting factor VIII such as Baxter's ADVATE) performs under different conditions. The example pharmacokinetic drug tool of this second embodiment uses a pharmacokinetic model of sampled patients to enable the user to highlight the benefits of using, for example, an every-three-day dosing scheme, an every-four-day dosing scheme, an every-five-day dosing scheme, etc. instead of an every-one-day or an every-two-day dosing scheme for therapeutic plasma protein). 
Loew-Baselli does not, but Jiang teaches Von Willebrand factor level in the Bayesian model (‘276; Para 0069: wherein the long-acting clotting factor is rFVIIIFc and the method further comprises, before the calculating, inputting the subject's Von Willebrand Factor (VWF) level. [0070] In some embodiments, the method further comprises, before the calculating, measuring a clotting factor activity level in plasma at various time points after an initial dose of the clotting factor, wherein individual subject clotting factor pharmacokinetic information is, optionally contemporaneously, calculated based on the clotting factor activity level)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to modify the method and system of Loew-Baselli with the technique of population pharmacokinetics tools and the motivation is to provide Von Willebrand factor level in the Bayesian model 
Loew-Baselli in view of Jiang, Haiyan teaches 
delineate a plurality of zones within the graphical representation associated with the time-varying therapeutic plasma protein level (‘629; Para 0011: the machine to modify the dosing regime in response to receiving another dosing interval for applying the dosage to the patient and enable the dosing regime and a time-varying therapeutic plasma protein level based on the dosing regime to be displayed to a user. The Examiner interprets to receiving another dosing interval for applying the dosage to the patient construed as delineates a plurality of zones…), the plurality of zones comprising at least: 
a safe zone indicating to the patient that the time-varying therapeutic plasma protein level is within a first concentration range considered safe for physical activity (629; Para 0032: the machine to display a graphical representation of a change in the amount of the therapeutic plasma protein within the patient over time construed in a safe zone); and 
a danger zone indicating to the patient that the time-varying therapeutic plasma protein level is within a second concentration range and physical activity should be limited.  (‘629; Para 0033: he machine-accessible device further comprises instructions stored thereon that are configured when executed to cause the machine to receive a minimum concentration threshold and to display an amount of time the therapeutic plasma protein level is below the minimum concentration threshold., construed a danger zone)
Claims 8 and 17 are rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches, according to the drug monitoring tool of claim 1, wherein each of the plurality of zones is associated with a particular concentration range of the time-varying therapeutic plasma protein level within the patient (‘629; Paras 0030, 0033).  
Claim 9 is rejected as the same reason with claim 2. 

With respect to claim 3, the combined art teaches, according to the drug monitoring tool of claim 1, further comprising an activation toolkit configured to enable access to functionalities of the drug monitoring tool in response to at least of: receiving the PK profile the patient and/or receiving a log of a first prophylactic infusion (‘629; Para 0082).  
Claim 10 is rejected as the same reason with claim 3. 

With respect to claim 4, the combined art teaches, according to the drug monitoring tool of claim 1, wherein the interactive user interface includes a graphical control element configured to receive patient input corresponding to a request for the time-varying therapeutic plasma protein level at a particular time, and wherein the interactive user interface is configured to display the graphical representation of the time- varying therapeutic plasma protein level within the patient at the particular time.  
Claims 15 and 18 are rejected as the same reason with claim 4. 

With respect to claim 5, the combined art teaches, according to the drug monitoring tool of claim 4, wherein the graphical control element is slidable between the plurality of zones (‘629; Figs. 9-10).  

With respect to claim 16, the combined art teaches the method of claim 15, wherein the graphical control element is slidable between the safe zone and the danger zone (‘629; Paras 0032, 0033).  
Claim 19 is rejected as the same reason with claim 16. 


Claims 6-7, 11-12, 13-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable Loew-Baselli et al. (US 20140379629 hereinafter Loew-Baselli) in view of Jiang, Haiyan (WO. 2015085276 hereinafter Jiang) and  further in view of Hill et al. (US. 20160260003 hereinafter Hill).  

With respect to claim 6, the combined art does not teach, according to the drug monitoring tool of claim 1, wherein: the data receiver is a camera configured to scan a quick response (QR) code storing patient information that includes at least PK profile information; and the drug monitoring tool further comprising a QR code processor configured to extract and process the PK profile of the patient. 
Hill discloses 
 wherein: the data receiver is a camera configured to scan a quick response (QR) code storing patient information that includes at least PK profile information; and the drug monitoring tool further comprising a QR code processor configured to extract and process the PK profile of the patient 003; Para 0039). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the use of population pharmacokinetics tools of Loew-Baselli/Jiang the use of camera to scan the quick response code for patient information and the motivation is to provide quick response code of pharmacokinetic information in the PK profiles of sampled patients.
Claim 11 is rejected as the same reason with claim 6. 


With respect to claim 7, the combined art teaches, according to the drug monitoring tool of claim 6, Hill further discloses further comprising a QR code generator configured to generate the QR code having patient information encrypted using AES-256 encryption with cipher block chaining (CBC) and public-key cryptography standards (PKCS) padding.  (‘003; Para 0057: AES-256, CBC; Para 0060)
Claim 12 is rejected as the same reason with claim 7. 

With respect to claim 13, the combined art teaches the method of claim 11, wherein the QR code includes at least one of or any combination of: patient identifying information, patient physiological data, patient dosing information, and/or PK profile information of the patient, wherein the patient dosing information includes a prophylactic dosing regimen for a particular clotting factor VIII drug (‘003; Para 0122: Figures 25A-C show the predicted steady-state activity profiles of selected rFVIIIFc prophylaxis dosing regimens).  

With respect to claim 14, the combined art does not teach, according to the method of claim 8, further comprising: receiving the PK profile from a secured server, the received PK profile being encrypted; and decrypting the encrypted PK profile. However, Hill discloses the aforementioned feature (‘003; Para 00036). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the use of population pharmacokinetics tools of Loew-Baselli/Jiang the use of camera to scan the quick response code for patient information and the motivation is to provide quick response code of pharmacokinetic information in the PK profiles of sampled patients. 



With respect to claim 20, the combined art does not teach, according to the system of claim 17, further comprising a quick response (QR) code generator that generates a QR code storing the patient PK profile, wherein: the drug monitoring tool further comprises a camera that reads the QR code and a code processor that extracts the patient PK profile from the QR code; and the quick response (QR) code generator generates the QR code using a plurality of fields each independently selected from the group consisting: schema version, clinic patient ID, weight, alpha, beta, K21, Vi, duration, dosing interval, FVIII baseline, target, trough, time above, time below, and timestamp. However, hill discloses the aforementioned feature (‘003; Para 0039: camera; Para 0063: timestamp).  
it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the use of population pharmacokinetics tools of Loew-Baselli/Jiang the use of camera to scan the quick response code for patient information and the motivation is to provide quick response code of pharmacokinetic information in the PK profiles of sampled patients. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686